Citation Nr: 1611471	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left groin disability.

5.  Entitlement to service connection for a right groin disability.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for a cervical spine disability.

12.  Entitlement to service connection for a bilateral shoulder disability.

13.  Entitlement to service connection for a bilateral foot disability, to include a toe disability.

14.  Entitlement to an increased rating service-connected right knee disability.

15.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for migraines, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  He had additional service in the U.S. Army Reserves, which included a period of active duty from February 1, 1991, to April 22, 1991, and possible service with an Army National Guard (ARNG) unit.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, January 2012, September 2013, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Board notes that on June 27, 2012, the Veteran testified at an RO hearing.  A transcript of that hearing is of record.  The notes further that on his October 2013 VA Form 9, which pertained to the issues of entitlement to service connection for a skin disorder and an acquired psychiatric disability, the Veteran checked the box indicating his desire for Board hearing, via videoconferencing.  However, in correspondence dated in October 2015, which was indicated to be in response to a September 2015 letter notifying him that a videoconference hearing had been scheduled for November 16, 2015, the Veteran requested that the hearing be cancelled and the case be submitted to the Board for a decision.  Accordingly, the Board will consider any request for a hearing to be withdrawn.

The Board notes that the issues of entitlement to service connection for migraines and tinnitus were not certified for appeal.  However, a review of the record shows service connection for migraines and tinnitus was denied by way of a January 2014 rating decision.  The Veteran filed a notice of disagreement (NOD) as to that decision in August 2014 and a statement of the case (SOC) was issued in November 2014.  The Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) the following month.  Accordingly, although not certified for appeal, the Board finds that these matters are appropriately before it at this time.  In this regard, the Board notes that although the RO in its January 2014 adjudicated and denied a claim of service connection for migraines on the merits, the RO should have first considered whether new and material sufficient to reopen such a claim had been submitted.  This is so because service connection for migraines was previously denied by the RO in a September 2013 rating action.  In October 2013, the Veteran withdrew, in writing, his claim of service connection for migraines.  Thus, the September 2013 decision as to that matter became final as a decision on the merits had been rendered and the Veteran did not appeal.  Accordingly, the issue currently before the Board with respect to such claim has been recharacterized as set forth on the title page of this decision.

Regarding the issues of entitlement to service connection for a bilateral hip disability, a bilateral shoulder disability, a bilateral foot disability, and a cervical spine disability, as will be discussed below, these matters were denied in a September 2013 rating decision.  The Veteran filed a NOD as to these matters on September 3, 2014.  No further action appears to have been taken.  Accordingly, although the issues of entitlement to service connection for a bilateral hip disability, a bilateral shoulder disability, a bilateral foot disability, and a cervical spine disability were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  (Parenthetically, the Board notes that also denied by the RO its September 2013 rating action were the issues of entitlement to service connection for bilateral hearing loss and migraines.  The Veteran's September 2014 NOD encompassed these issues as well.  However, in an October 2013 statement, the Veteran had withdrawn, in writing his claims of service connection for bilateral hearing loss and migraines.)

In another rating action dated in September 2013, a decision review officer (DRO) awarded service connection for the purpose of establishing eligibility to treatment.  The Veteran was notified of that decision via a letter dated in October 2013.  The Veteran's September 2014 NOD purported to include the issue service connection for the purpose of establishing eligibility to treatment.  The Board notes, however, that the RO's September 2013 decision with respect to that claim represented a full grant of the benefit sought.  Accordingly, there is no aspect of that determination with which an NOD can be filed. 

Further, and as will be discussed in more detail below, although the Veteran had disagreed with the RO's September 2009 and June 2010 denials of service connection for diabetes mellitus and hypertension, the Veteran failed to perfect an appeal of those denials, as his October 2013 VA Form 9 was expressly limited to the issues of entitlement to service connection for a skin disorder and an acquired psychiatric disorder, which were also denied by the RO in rating actions dated in September 2009 and June 2010.  In correspondence received in January 2, 2014, the Veteran indicated his desire to file a claim for VA compensation benefits for tinnitus, headaches, hypertension, a mental condition, and diabetes.  The RO did not, however, take any further action on the claims of service connection for hypertension, a mental condition, and/or diabetes mellitus.  Although that was the correct course with respect to the claim for a mental condition, as that issue had been appealed to the Board, the RO had erroneously concluded that the Veteran's claims of service connection for diabetes and hypertension were also on appeal.  Accordingly, the agency of original jurisdiction (AOJ) should have undertaken adjudication of the Veteran's claims of service connection for diabetes and hypertension filed in January 2014 and they are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran's VA Form 9 cannot be read as evidencing an intent to appeal the RO's denial of service connection for diabetes mellitus and/or hypertension.

2.  Resolving reasonable doubt in favor of the Veteran, it is likely that the Veteran's diagnosed right inguinal lymphadenopathy is attributable to service.

3.  Resolving reasonable doubt in favor of the Veteran, it is likely that the Veteran's diagnosed left inguinal lymphadenopathy is attributable to service.



CONCLUSIONS OF LAW

1.  The appeal concerning the issue of entitlement to service connection for diabetes mellitus is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303 (2015).

2.  The appeal concerning the issue of entitlement to service connection for hypertension is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303 (2015).

3.  The criteria for service connection for right inguinal lymphadenopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for left inguinal lymphadenopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal 

Turning first to the Veteran's claims of service connection for diabetes mellitus and hypertension, the Board notes that entitlement to service connection for these claimed disabilities was denied by the RO in September 2009 and June 2010 rating decisions.  In July 2010, the Veteran filed an NOD wherein he disagreed with the RO's denial of service connection for, among other things, diabetes mellitus and hypertension.  An SOC was issued in September 2013, which SOC addressed the issues of entitlement to service connection for diabetes mellitus, hypertension, a skin disorder, and an acquired psychiatric disorder.  The Veteran thereafter filed a VA Form 9 in October 2013 wherein he specifically limited his appeal to the issues of entitlement to service connection for a skin disorder and an acquired psychiatric disorder.  Indeed, the Veteran checked the box stating that he had read the SOC and was only appealing the following issues:  (1) "Service connection for chronic disability of the skin, claimed as rash and itchy skin"; and (2) "Service connection for chronic psychiatric disability currently shown as anxiety not otherwise specified and adjustment disorder with depressed mood, claimed as nervous disorder."  

Despite the Veteran's express desire to limit his appeal to the issues of entitlement to service connection for a skin disorder and an acquired psychiatric disorder, the AOJ certified for appeal to the Board the issues of entitlement to service connection for diabetes mellitus and hypertension.  In this regard, the Board points out that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2015).  A Substantive Appeal consists of either a properly completed VA Form 9 or of correspondence containing the necessary information.  If the SOC and any prior supplemental SOCs (SSOCs) addressed several issues, the Substantive Appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the AOJ in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2015).  If a claimant does not file a timely Substantive Appeal and VA does not waive the timeliness requirement, however, then "the Board may decline to exercise jurisdiction over the matter."  Percy v. Shinseki, 23 Vet. App. 37 43 (2009) (citing Roy v. Brown, 5 Vet.App. 554, 555 (1993)).  The Board further points out that certification of an appeal "is used for administrative purposes and does not service to either confer or deprive the Board . . . of jurisdiction."  38 C.F.R. § 19.35.

In the instant case, it is clear that the Veteran did not desire to appeal the claims of service connection for diabetes mellitus and/or hypertension.  Indeed, the VA Form 9 at issue was expressly limited to the issues of service connection for a skin disorder and an acquired psychiatric disorder.  Given the Veteran's clear expression, and the fact that neither the VA Form 9 nor any other document of record can be read as encompassing an appeal of the issues of entitlement to service connection for diabetes mellitus and/or hypertension, the Board concludes that, although certified for appeal, it does not have jurisdiction to consider these claims as the requirements for filing an appeal of this issue have not been met.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Accordingly, the appeal as to the issues of entitlement to service connection for diabetes mellitus and hypertension are dismissed.  As noted in the introduction, the issues of entitlement to VA disability compensation for diabetes mellitus and hypertension, claims for which were filed in January 2014, have been referred to the AOJ for adjudication appropriate action.

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In April 2011, the Veteran filed claims of service connection for left and right groin conditions.  In support of his claim, the Veteran submitted a copy of his service treatment records (STRs) showing that in April 1979, he was seen for complaints of left and right groin pain after exertion.  The Veteran was at that time diagnosed as having nonspecific urethritis and there was also a reference to gonorrhea .  The Veteran was afforded a VA contract examination in August 2011, at which time he reported sustaining an injury to the groin areas in service, a history of urinary tract infections, and current groin pain, bilaterally.  Upon examination of the Veteran, the examiner diagnosed him as having left and right inguinal lymphadenopathy.  The examiner was then asked to state whether or not the Veteran's left and right groin disability is at least as likely as not related to in-service bilateral groin pain.  In response, the examiner stated that it is less likely than not that the in-service urethritis progress into the current lymphadenopathy, noting that medical records dated in April 1979 showed a diagnoses of urethritis and treatment for a venereal disease.  The examiner indicated that venereal disease predisposes individuals to enlarged regional lymph nodes.  The examiner was then requested to clarify his rationale, likely due to the fact that his rationale seemed to support a link between the Veteran's current condition and service.  The examiner then opined that it is at least as likely as not that the in-service urethritis progress into the current lymphadenopathy, again noting that venereal disease predisposes one to lymphadenopathy.

The Board notes that there is no evidence to contradict this favorable private medical opinion.  Accordingly, given that the Veteran has been diagnosed as having left and right inguinal lymphadenopathy and was treated for urethritis and a venereal disease in service, which a medical provider has indicated predisposes one to developing enlarged regional lymph nodes, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for left and right inguinal lymphadenopathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to service connection hypertension is dismissed.

Entitlement to service connection left inguinal lymphadenopathy is granted.

Entitlement to service connection left inguinal lymphadenopathy is granted.


REMAND

As noted in the introduction, in a September 2013 rating decision, the RO denied service connection for a bilateral hip disability, a bilateral shoulder disability, a bilateral foot disability, and a cervical spine disability.  The Veteran filed a timely NOD as to that decision.  To date, however, no SOC has been furnished in response to the Veteran's NOD, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of March 18, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2015).  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement to service connection for a bilateral hip disability, a bilateral shoulder disability, a bilateral foot disability, and a cervical spine disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Regarding the Veteran's claims of service connection for a left knee disability and a low back disability, the Board notes that, as evidenced by his January 2011 claim form, the Veteran had initially pursued claims for these disabilities on a secondary basis.  However, during his May 2011 VA contract examination, the Veteran reported that he sustained a left knee injury during service in March 1980 and has experienced a worsening of left knee symptomatology since that time.  Regarding the claimed low back disability, the Veteran reported that in May 1989, he injured his back when he fell off of a pole during communications training.  That report also shows that the Veteran was diagnosed as having degenerative joint disease of the left knee and degenerative arthritis of the lumbar spine.  Although the examiner proffered opinions regarding a relationship between the claimed left knee and low back disabilities and the right knee disability, the rationale provided is confusing at best and is not adequate to rely upon in this case.

In October 2013, the Veteran was again examined in connection with his claims of service connection for left knee and low back disabilities.  The Veteran again reported the onset of left knee pain to have been simultaneous with an injury sustained in 1980.  The Veteran then however reported the onset of low back symptoms to have been in June 1993.  Upon examination of the Veteran and review of the claims folder, the examiner opined that it was less likely than not that the Veteran's diagnosed left knee and/or low back disability was proximately due to or the result of the Veteran's service-connected right knee disability.  Although the clinician opined against a causal relationship, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation); 38 C.F.R. § 3.310 (2015).  Thus, because VA clinician did not address the second element of secondary service connection, the October 2013 opinion report is also inadequate for rating purposes.  Accordingly, the Board finds it necessary to remand the Veteran's claims of service connection for left knee and low back disabilities for additional development.  This is so because once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2015). 

The Board finds that the Veteran's claim of service connection for a low back disability must also be remanded as the Veteran has alleged sustaining an injury in 1989, which would appear to be during his period of Reserve service.  (The Board notes that the Veteran's STRs contain the reports of a September 1998 examination for purposes of enlistment in the ARNG and of a November 1989 examination for purposes of enlistment in the Army Reserves; a Reserve enlistment document dated in 1989 is also of record.)

In this regard, the Board notes that in order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478   (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C).  INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(D).

In this case, the Veteran has achieved "veteran" status by virtue of his verified periods of active duty outlined above.  Thus, his qualifying as a "veteran" for disability benefits for a disability resulting from injury or disease incurred during service from September 1978 to September 1981 and from February 1, 1991, to April 22, 1991, is not in question.  For service connection to be granted for any disability resulting from injury or disease incurred during the remainder of his service, it must be shown that the claimed disability first manifested in or underwent a permanent worsening during a verified period of ACDUTRA or INACDUTRA, depending on the nature of the claimed disability.

Based upon the evidence contained in the claims folder currently before the Board, it is clear that the Veteran had Reserve, and possibly National Guard, service after his initial period of active duty.  However, the nature of the Veteran's service thereafter is not clear as to whether any portion of it, save for the period from February 1, 1991, to April 22, 1991, can be considered as active military service or active duty.  Although the Veteran in this case achieved "veteran" status by virtue of his periods of active duty, because it now appears that he is claiming service connection for an injury seemingly incurred during his period of Reserve service, the issue of eligibility for service connection in this case may turn on the nature of the Veteran's service at that time and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  Accordingly, because the claims folder contains no confirmation of the Veteran's Reserve and/or National Guard service, a remand is necessary to clarify the Veteran's Reserve and/or National Guard service dates, branch of service, and, to extent possible, all periods of active duty, ACDUTRA, or INACDUTRA.  

On remand, the AOJ must also attempt to obtain service treatment records for the Veteran's period of National Guard and/or Reserve service.  Notably, efforts were undertaken to obtain the Veteran's treatment records for his period of active duty from February 1, 1991, to April 22, 1991, which efforts proved to be unsuccessful.  In January 2010, the RO issued a formal finding of unavailability of the Veteran's STRs for his period of active duty from February 1, 1991, to April 22, 1991.  However, the VA memo indicates that the only facility contacted was the Records Management Center (RMC).  As the nature of the Veteran's Reserve and/or National Guard service is unclear, the Board cannot be sure that any STRs for his period of active duty from February 1, 1991, to April 22, 1991, are in fact unavailable or that obtaining the entirety of the Veteran's Reserve and/or National Guard records would not include treatment records for his period of active duty.

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that during the Veteran's June 2012 DRO hearing, the Veteran reported the onset of psychiatric symptoms while serving in the Reserves.  Again, the Board notes that the nature of the Veteran's service after his initial period of active duty from September 1978 to September 1981 is unclear.  The Board further notes that the Veteran has asserted that he was deployed overseas in support of Operations Desert Shield or Desert Storm.  Notably, however, his DD Form 214 for his period of active duty from February 1, 1991, to April 22, 1991, fails to indicate any foreign service during that period of active duty, nor does it indicate receipt of the Southwest Asia Service Medal, or any other badge or medal that would suggest overseas service in support of Operations Desert Shield or Desert Storm.  (Although there is an notation of having received an Overseas Service Ribbon, the Board points out that the Veteran's first period of active duty included foreign service.)  In May 2013, a DRO issued a deferred rating decision wherein it was indicated that the Veteran's service personnel records was needed, as there was no evidence that the Veteran indeed served overseas in 1991.  The DRO also referenced the Veteran's June 2012 hearing during which it the DOR had indicated that a request would be made for the Veteran to be scheduled for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  The deferred rating decision indicated that if the Veteran's service personnel records suggested hostile military service during Desert Storm, a VA examination was to be scheduled.  The record fails to reveal that the Veteran's service personnel file was requested or that the AOJ undertook any further development to substantiate the Veteran's allegation that he was deployed overseas during his period of active duty in 1991, and the only personnel document of record is the Veteran Reserve enlistment document.

Given that development deemed necessary by the AOJ was not completed and because the DRO indicated that a VA examination would be scheduled but was not, the Board finds it appropriate to remand the Veteran's claim of service connection for an acquired psychiatric disorder for the AOJ to obtain the Veteran's service personnel records and reconsider whether a VA examination is necessary in this case.  C.f. Sanders v. Principi, 17 Vet. App. 232 (2003) (highlighting veteran-friendly nature of VA adjudication process, and stating that when hearing examiner promised a medical examination but VA did not provide one, Board must explain in its decision why it "would not or need not provide the promised examination"),

Turning to the Veteran's claim of service connection for a skin disorder, the Board notes that the Veteran has provided very little information regarding the nature and onset of his claimed skin disorder.  During his June 2012 DRO hearing, however, the Veteran reported that a skin rash first manifested during his period of active duty in 1991.  He reported having itchy, flaky skin and being treated with a cream.  He indicated his current symptoms to consist of itchy skin on his neck, back, and torso, as well as on his ankles, and surmised that it could be a condition of the nervous system, or possibly related to inoculations received in preparation for deployment.  Given the Veteran's assertions, the Board finds that before it can adjudicate the Veteran's claim of service connection for a skin disorder, that claim must also be remanded as it is possible that service treatment and personnel records related to the Veteran's Reserve service, if located on remand, may contain information relevant to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002) (setting forth VA's duty to obtain relevant records); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

For similar reasons, the Board finds it prudent to also remand the issues of entitlement to service connection for tinnitus and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for migraines, to include as secondary to a service-connected disability.  Notably, the Veteran has alleged that his migraines may be related to or made worse by his tinnitus.  Although the RO denied service connection for tinnitus based on a 2014 negative nexus opinion, the examiner seemingly only considered whether the Veteran's tinnitus was related to a period of active duty, noting that the Veteran had indicated the onset of tinnitus to have been 12 years prior.  Again, however, without knowing the length or nature of the Veteran's Reserve service, the Board cannot be sure that any records related to the Veteran's period of Reserve service located on remand would not be relevant to the issues of entitlement to service connection for tinnitus and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for migraines, to include as secondary to a service-connected disability.  

Turning to the Veteran's right knee disability rating, the Board notes that the Veteran was initially awarded service connection for a right knee disability in September 2009.  At that time, his disability, which was classified as residuals of a right knee injury, chronic strain with instability, chondromalacia patella, and posttraumatic degenerative joint disease, was evaluated as 10 percent disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5257, effective from August 27, 2008.  In January 2011, the Veteran sought an increased evaluation and a VA contract examination was conducted in May 2011.  At the time of the May 2011 VA examination, the Veteran reported that his right knee symptomatology consisted of weakness, swelling, fatigability, deformity, tenderness, and flare-ups of pain three times a week, lasting for six hours.  He also reported difficulty with standing and walking and described pain and stiffness, but then indicated that he did not experience any overall functional impairment due to his right knee disability.  The Veteran's right-knee range of motion was noted to be within normal limits and his joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Then, in a January 2012 rating action, the RO decreased the Veteran's disability evaluation assigned under DC 5257 to zero percent, effective from January 6, 2011, but assigned a 10 percent rating under DC 5010-5261, effective from January 6, 2011.  Curiously, and in contradiction to September 2009 code sheet, the RO indicated that a noncompensable rating had been assigned under hyphenated DC 5010-5261 since August 27, 2008, and that a 10 percent rating had been assigned under DC 5257 since August 27, 2008.  The RO's determination was based on the lack of evidence demonstrating at least slight recurrent subluxation or lateral instability of the right knee, but also on the objective evidence of painful motion.  

The Veteran disagreed with the January 2012 rating and in October 2013, he underwent an additional VA contract examination.  A review of the examination report reveals that the examiner indicated that the Veteran did not have any meniscal conditions.  Notably, however, a VA treatment records dated in September 2012 indicate that the results of a magnetic resonance imaging (MRI) scan of the right knee revealed findings suggestive of a complex tear throughout the medial meniscus with associated maceration of the medial meniscus which is more prominent within the anterior horn and body.  It was further noted that the Veteran as experiencing pain with occasional buckling of the knee.  When seen in November 2012, a right knee scope and medical meniscectomy was recommended.  An April 2013 treatment note indicated the desire to proceed with surgical intervention for the right knee meniscus tear.  It does not appear, at least as of September 2013, that any surgery had been performed, as an orthopedic surgery note dated at that time indicated that he Veteran was not then interested in surgery.

Given this evidence, the Board finds reasons to question the probative value of the findings contained in the October 2013 VA contract examination, as it seems clear from the Veteran's VA treatment records that the Veteran does have a meniscal condition on the right side.  Further, given that separate rating is potentially available under DC 5259, which provides for a 10 percent rating symptomatic removal of the semilunar cartilage, so long as the symptoms resulting from the removal of semilunar cartilage are distinct from symptomatology contemplated by the Veteran's other rated disabilities, see 38 C.F.R. § 4.14, the Board finds that remand is warranted for an additional VA examination to ascertain the current severity of and symptomatology attributable to the Veteran's service-connected right knee disability, to include a determination of whether the Veteran has undergone a medial meniscectomy.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must issue an SOC addressing the issues of entitlement to service connection for a bilateral hip disability, a bilateral shoulder disability, a bilateral foot disability, and a cervical spine disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

2.  The record shows that the Veteran applied for disability benefits from the Social Security Administration (SSA) in July 2011.  There is also a vague reference to SSA records recorded in the transcript of the 2012 DRO hearing.  Given that multiple matters are being remanded and that it is not clear whether the Veteran may be in receipt of SSA benefits, the AOJ contact the SSA and ascertain whether the Veteran had been awarded SSA disability benefits and, if so, should request all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2015).

3.  The AOJ must confirm the Veteran's Reserve and/or National Guard service and verify dates of service.  The Veteran should be asked to identify, with as much specificity as possible, each unit (National Guard or Reserve) to which he was assigned.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period of service.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like that may have been maintained with either his Reserve or National Guard unit or both.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

As part of this process, the AOJ must verify whether the Veteran was or was not in fact deployed overseas in support of Operation Desert Storm during his period of active duty from February 1, 1991, to April 22, 1991.

4.  The AOJ should attempt to obtain any service treatment records related to the Veteran's Reserve and/or National Guard service.  Further, as only the RMC was contacted for records, an additional attempt to obtain the Veteran's STRs for the period from February 1, 1991, to April 22, 1991, should be made to the NPRC.

5.  The AOJ should ensure that all relevant VA treatment records dated since March 2014 have been associated with the Veteran's VBMS file.

6.  Then, after any additional service and/or post-service records have been obtained or it has been determined that no such records are available, arrange for review of the Veteran's claims folder by a VA clinician to render an opinion as to the etiology of the Veteran's left knee and low back disabilities.  Specifically, the clinician in asked to provide the following opinions:

(1) Is at least as likely as not the Veteran's diagnosed left knee disability is causally or etiologically related to service?

(2) If no, is it at least as likely as not that the Veteran's service-connected right knee disability has caused or made chronically worse any diagnosed disability of the left knee?  (The clinician's opinion must address both causation and aggravation.)

(3) Is at least as likely as not the Veteran's diagnosed low back disability is causally or etiologically related to service?

(4) If no, is it at least as likely as not that the Veteran's service-connected right knee disability has caused or made chronically worse any diagnosed disability of the lumbar spine?  (The clinician's opinion must address both causation and aggravation.)
      
The clinician's opinions should be based upon both the medical evidence of record and consideration of the Veteran's documented history and assertions through review of the claims file.  Regardless of whether the clinician's opinions are favorable or negative, the clinician must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  The clinician is reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by the Veteran's right knee disability is not sufficient. An explanation is required that takes into account the record and pertinent medical principles.

(If it is determined that an examination is required to address any question, one should be scheduled.)

7.  The AOJ should schedule the Veteran for a VA examination to determine the severity of all current residuals of the Veteran's service-connected right knee disability.  

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected right knee disability and include range-of-motion findings. (This should be done for both flexion and extension.) All other appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail. The results of any testing must be included in the examination report.

The examiner should state whether the Veteran's service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both knees and for both loss of extension and loss of flexion.

The examiner should also ascertain whether the Veteran has undergone a right knee meniscectomy and, if so, should identify separately any residual symptoms due to that procedure.  

8.  The AOJ should consider whether, based on information contained in any service treatment and/or personnel records obtained on remand, additional development in the form of a VA examination is necessary.  Then, after undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  As part of its readjudication of the Veteran's right knee rating claim, the AOJ should consider whether a separate rating is warranted under DC 5259.  The AOJ should also review its prior action with respect to this matter and ensure that the code sheet accurately reflects the Veteran's rated right knee disabilities and assigned DCs from August 27, 2008, forward.  (The Board points out that the Veteran's right knee was initially rated under DC 5010-5257, and not, as suggested by the January 2012 code sheet under DC 5271 and DC 5010-5261.)  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


